United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-1844
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                     Davin Griffin

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa, Waterloo
                                  ____________

                           Submitted: November 10, 2014
                             Filed: November 19, 2014
                                   [Unpublished]
                                   ____________

Before RILEY, Chief Judge, BEAM and GRUENDER, Circuit Judges.
                              ____________

PER CURIAM.

      Davin Griffin appeals his sentence of 188 months following his guilty plea to
possession with intent to distribute 28 grams or more of cocaine base, in violation of
21 U.S.C. § 841. The district court,1 consistent with the recommendation in the
Presentence Investigation Report, sentenced Griffin as a career offender, to the
bottom of his advisory guidelines range, which was 188 to 235 months. Griffin did
not contest that the career offender provisions applied to him, but argued in favor of
a downward variance pursuant to the 18 U.S.C. § 3553(a) factors. In support of his
variance argument, Griffin cited the age of his qualifying convictions, both of which
happened in the mid-1980s when he was twenty; added that it was simply unlucky
that he was not sentenced for these prior two convictions on the same day (rendering
them a single qualifying conviction pursuant to United States Sentencing Guidelines
Manual § 4A1.2); and highlighted his recent assistance to law enforcement officers
in identifying other drug dealers.

      The district court considered these arguments and recognized its authority to
vary downward, but declined to do so. Instead, the district court stated it would take
these arguments into consideration when deciding where in the advisory range to
sentence Griffin. With respect to the assistance Griffin had given law enforcement,
the district court was perplexed that while Griffin continually assisted law
enforcement, he also continued to re-offend by selling drugs. On appeal, Griffin
alleges the sentence is substantively unreasonable, and argues that the district court
did not adequately consider his arguments for a variance.

       We review the substantive reasonableness of Griffin's sentence for an abuse of
discretion. United States v. Pappas, 715 F.3d 225, 229 (8th Cir. 2013). We must first
ensure that the district court committed no significant procedural error, and then
consider "the totality of the circumstances" in determining if an abuse of discretion
occurred. Gall v. United States, 552 U.S. 38, 51 (2007). "A sentence within the



      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.

                                         -2-
advisory guidelines range is presumptively reasonable on appeal." Pappas, 715 F.3d
at 230.

      We find that the district court did not abuse its discretion in imposing the
presumptively reasonable 188-month sentence. Despite Griffin's arguments to the
contrary, our review of the record indicates that the district court did consider each
of Griffin's arguments for a variance, and in its discretion, decided not to vary
downward. The fact that the district court did not explicitly address Griffin's
argument that he could have been sentenced on the same day for the two prior
offenses does not alter this conclusion. See United States v. Gray, 533 F.3d 942, 944
(8th Cir. 2008) ("[N]ot every reasonable argument advanced by a defendant requires
a specific rejoinder by the judge."). Accordingly, we affirm.
                        ______________________________




                                         -3-